                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                 CIVIL ACTION NO.: 1:16-CV-01044-CCE-LPA


DAVID CLARK, et al.,
                                                  MEMORANDUM OF LAW
              Plaintiffs,                        SUPPORTING DEFENDANTS’
                                               MOTION TO STRIKE REBUTTAL
       v.                                         REPORTS OF PLAINTIFFS’
DUKE UNIVERSITY, et al.,                      EXPERTS WENDY DOMINGUEZ AND
                                              TY MINNICH AND EXCLUDE THEIR
              Defendants.                          TESTIMONY AT TRIAL



I.     NATURE OF THE MATTER BEFORE THE COURT

       Defendants (collectively, “Duke”) move to strike the “rebuttal” reports of

Plaintiffs’ experts Wendy Dominguez and Ty Minnich that were served on September 11,

2018 (the “New Reports”). Ms. Dominguez and Mr. Minnich are brand new experts who

were not previously disclosed. Rather than responding to the opinions of Duke’s experts,

which is the purpose of a rebuttal expert opinion, the New Reports cover the same topics

as one of Plaintiffs’ initially-disclosed experts, Michael Geist. They also present entirely

new opinions on subjects that were known to Plaintiffs at the time of initial expert

disclosures and that Plaintiffs’ other experts should have addressed in their initial reports.

       Because the opinions in the New Reports relate to Plaintiffs’ case-in-chief and are

not rebuttal, Plaintiffs were required to disclose Minnich and Dominguez as affirmative

experts. Their failure to do so renders the New Reports untimely and subject to exclusion

from trial under Rule 37(c)(1). See McKiver v. Murphy-Brown LLC, No. 7:14-CV-180-

BR, 2018 WL 1832964, at *2 (E.D.N.C. Apr. 17, 2018) (“Because defendant did not




     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 1 of 14
designate Dr. Clancy as a case-in-chief expert, the court will exclude at trial any of her

opinions supporting defendant’s case-in-chief.”).1

II.    PROCEDURAL AND FACTUAL BACKGROUND

       A.      Expert Disclosures

       The parties filed a Joint Rule 26(f) Report on July 25, 2017, which the Court

adopted by text order. (Dkt. 54). A few weeks before fact discovery was set to close,

Plaintiffs requested an extension of fact discovery. (Dkt. 88). The Court granted the

motion in part and extended the relevant deadlines as follows:

            • May 21, 2018 – Close of fact discovery

            • July 6, 2018 – Deadline for initial expert disclosures and reports

            • August 21, 2018 – Deadline for responsive expert disclosures and reports

            • September 11, 2018 – Deadline for rebuttal expert disclosures and reports

            • October 19, 2018 – Close of expert discovery

(Dkt. 95 at 2) (emphasis added). In its order, the Court emphasized that it “does not

anticipate extending any of these dates” and that “[t]he parties should not wait until the

end of the time allowed to … file [motions with the court], should the unfortunate need

arise.” (Dkt. 95 at 1).

       The parties exchanged initial expert reports on July 6, 2018. Plaintiffs disclosed

and served initial (affirmative) reports from three experts: (1) Veronica Bray, (2) Michael



1
  In the alternative, if the Court does not strike the New Reports, Duke respectfully
requests that it be given 30 days to respond to the New Reports, and that the Court extend
expert discovery accordingly.

                                              2


      Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 2 of 14
Geist, and (3) Gerald Buetow. According to his report, Geist offered expert opinions

regarding Duke’s “administration of the [Duke University Faculty and Staff Retirement]

Plan, and … the recordkeeping and administrative fees charged to” the Plan. (Expert

Report of Michael Geist (“Geist Rep.”) ¶ 1, attached as Exhibit A to Declaration of

Christopher A. Weals (“Weals Decl.”) filed herewith).

       Geist is also an expert witness in a virtually identical lawsuit brought by Plaintiffs’

counsel challenging the retirement plans of New York University (“NYU”), Sacerdote v.

New York Univ., No. 15-cv-6284 (KBF) (S.D.N.Y.). A few weeks after Plaintiffs

disclosed Geist as an expert in this case, the court in Sacerdote issued a post-trial decision

finding in NYU’s favor on all counts. Sacerdote v. New York Univ., No. 15-cv-6284

(KBF), 2018 WL 3629598 (S.D.N.Y. July 31, 2018). The court concluded, among other

things, that Geist “lacked the particular expertise necessary to provide useful opinions to

the Court” and therefore was “not … a reliable expert in this area.” Sacerdote, 2018 WL

3629598, at *2 n.19 & *23. Consequently, the court decided not to rely on Mr. Geist’s

testimony at all. Id. at 23.

       On August 21, 2018, Duke and Plaintiffs exchanged responsive expert reports,

with Plaintiffs submitting reports from two experts, Eric Dyson and Gerald Buetow.

Defendants served responsive expert reports from Russ Wermers and Conrad Ciccotello.

The deadline for “rebuttal expert disclosures and reports” was September 11, 2018. (Dkt.

95). On that date, Plaintiffs served five “rebuttal” expert reports, including the New




                                              3


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 3 of 14
Reports from Dominguez and Minnich, who had not previously been disclosed.2 (See

Exs. B and C to Weals Decl.). Duke submitted one rebuttal report from Wermers.

       B.     The New Reports

       Though styled as “rebuttal,” the New Reports focus entirely on whether Duke

acted imprudently in administering the Plan and monitoring recordkeeping fees – the

same subjects that Geist covered in his initial report. For example, Minnich opines on the

pricing of recordkeeping services for 403(b) and 401(k) plans, the purported benefits of

vendor consolidation, the alleged superiority of a competitive request for proposal

process, and Duke’s handling of excess revenue sharing from Plan vendors. Geist’s

initial report addressed the same issues, as does Geist’s rebuttal report. (Compare

Minnich Rep. ¶¶ 19-64 [Ex. C to Weals Decl.] with Geist Rep. ¶¶ 28-45, 59-67, 105-08,

109-116, 123-24 [Ex. A to Weals Decl.]). Minnich goes further, opining on the validity

of Geist’s opinions: “I agree with Geist’s analysis of the Plan’s recordkeeping fees and

his conclusions as to the reasonable recordkeeping fees.” (Minnich Rep. ¶ 17 [Ex. C to

Weals Decl.]).

       Similarly, Dominguez discusses, among other things, “prudent fiduciary

practices;” the selection, monitoring, and removal of plan investments; and the

importance of engaging consultants to assist with plan oversight – subjects that Geist

already covered at length in his affirmative report. (Compare Dominguez Rep. ¶¶ 24-47,




2
 The other rebuttal reports were from Veronica Bray, Michael Geist, and Gerald Buetow,
each of whom submitted initial reports within the time for doing so.

                                            4


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 4 of 14
60-61 [Ex. B to Weals Decl.] with Geist Rep. ¶¶ 46-48, 49-79, 93-97 [Ex. A to Weals

Decl.]).

        The New Reports also offer entirely new opinions about some matters that were

not raised in Duke’s reports. For example, Minnich examines the vendor relationships

and fee structure of five other university 403(b) plans that were not previously addressed

by any of Plaintiffs’ experts, ostensibly to show “the level of fees the [Duke] Plan could

have obtained in the marketplace.” (Minnich Rep. ¶¶ 75-91 [Ex. C to Weals Decl.]).

Dominguez engages in an analogous exercise, analyzing the fees charged by 40 of the

Duke Plan’s most popular funds in an attempt to show that they were “not good choices

for participants,” even though neither of Duke’s experts performed such an analysis.

(Dominguez Rep. ¶¶ 48-53 [Ex. B to Weals Decl.]).

III.    QUESTION PRESENTED

        Whether the Court should strike the Plaintiffs’ New Reports and exclude Minnich

and Dominguez from testifying at trial where Plaintiffs disclosed two new, previously

undisclosed experts months after the initial expert disclosure deadline, in violation of this

Court’s order and the parties’ agreement?

IV.     ARGUMENT

        A.     The New Reports Do Not Qualify as Rebuttal and Should Be Stricken
               from the Record

        “Generally, testifying expert witnesses qualify as either initial/affirmative experts

or rebuttal experts.” Boles v. United States, No. 1:13CV489, 2015 WL 1508857, at *1

(M.D.N.C. Apr. 1, 2015) (Mag. J. Auld). Rebuttal experts are “intended solely to



                                               5


       Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 5 of 14
contradict or rebut evidence on the same subject matter identified by another party[.]” Id.

(emphasis in original) (quoting Fed. R. Civ. P. 26(a)(2)(D)(ii)). The Fourth Circuit

defines rebuttal evidence as “evidence given to explain, repel, counteract, or disprove

facts given in evidence by the opposing party.” United States v. Stitt, 250 F.3d 878, 897

(4th Cir. 2001).

              1.      The New Reports Offer the Same Opinions on the Same Topics
                      as Geist’s Initial Report and Therefore Are Not Rebuttal

       The New Reports are not “intended solely to contradict or rebut evidence” offered

by Duke. Fed. R. Civ. P. 26(a)(2)(D)(ii) (emphasis added). Rather, they apparently are

calculated to bolster and supplement the opinions offered by Plaintiffs’ other expert,

Geist, in his initial report. As noted above, shortly after Geist submitted his report in this

case, the court in Sacerdote found him unqualified and unreliable. Plaintiffs seemingly

found two new experts, Minnich and Dominguez, to “offer testimony under the guise of

‘rebuttal’ … to provide additional support for [their] case in chief.” Wise v. C.R. Bard,

Inc., No. 2:12-CV-01378, 2015 WL 461484, at *2 (S.D. W. Va. Feb. 3, 2015). This is

not a proper use of Rule 26(a)(2)(D)(ii).

       “Rebuttal experts cannot put forth their own theories; they must restrict their

testimony to attacking the theories offered by the adversary’s experts.” Boles, 2015 WL

1508857, at *2 (internal quotation marks omitted). Thus, where expert reports “simply

address the same general subject matter as a previously-submitted report, but do not

directly contradict or rebut the actual contents of that prior report, [the reports] do not

qualify as proper rebuttal or reply reports” and should be excluded. Id. at *2 (quoting



                                               6


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 6 of 14
Withrow v. Spears, 967 F. Supp. 2d 982, 1002 (D. Del. 2013)); McKiver, 2018 WL

1832964, at *2 (excluding rebuttal expert testimony because opinions directly supported

the offering party’s case-in-chief); Wise, 2015 WL 461484, at *2 (“A party may not offer

testimony under the guise of ‘rebuttal’ only to provide additional support for his case in

chief.”).

       Here, the bulk of Minnich’s report is devoted to assessing the process Duke used

to monitor the Plan’s vendors and the fees they were charging for recordkeeping and

related services. (Minnich Rep. ¶¶ 25-46 [Ex. C to Weals Decl.]). These opinions go

directly to the question of whether Duke’s oversight of the Plan satisfied the “prudent

person” standard found in ERISA § 404(a), 29 U.S.C. § 1104(a). Plaintiffs indisputably

bear the burden of proof on the prudence issue, which is why they disclosed Geist as an

affirmative expert and submitted his report directly addressing the prudence of Duke’s

process. See Tatum v. RJR Pension Inv. Comm., 761 F.3d 346, 362-63 (4th Cir. 2014)

(recognizing “default rule” that the plaintiff bears the burden of proving a fiduciary

breach). Minnich’s “rebuttal” report rehashes much of Geist’s initial report,

impermissibly providing “additional support for [Plaintiffs’] case in chief,” Wise, 2015

WL 461484, at *2, and opining on “the same general subject matter as a previously-

submitted report,” Boles, 2015 WL 1508857 at *2. This is not proper rebuttal. Berlyn

Inc. v. The Gazette Newspapers, Inc., 73 F. App’x 576, 581 (4th Cir. 2003) (“It is well-

settled that, [o]rdinarily, rebuttal evidence may be introduced only to counter new facts

presented in the defendant’s case in chief.”).




                                             7


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 7 of 14
       Dominguez’s report suffers the same defects. She discusses the duties of an

ERISA fiduciary, the process a fiduciary should follow to oversee plan investments and

fees, “best practices” with respect to investment policy statements and plan investment

menus, and, most notably, “due diligence in the selection, monitoring, and removal of

plan investments.” Such opinions are not “intended solely to contradict or rebut” Duke’s

experts, Fed. R. Civ. P. 26(a)(2)(D)(ii). Dominguez and Minnich’s reports are aimed

squarely at an issue – procedural prudence – on which Plaintiffs bear the burden of proof.

               2.      The New Reports Improperly Offer New Opinions That
                       Plaintiffs Failed to Assert in Their Affirmative Reports

       The New Reports stray beyond permissible rebuttal in another way – by asserting

entirely new opinions that could, and should, have been disclosed in an initial expert

report. Geist’s initial report confirms this. Paragraphs 19 through 79 of Geist’s initial

report discuss “prudent practices” that he contends a fiduciary should follow when

administering a defined contribution plan, drawing on his experience in the retirement

plan industry. (Geist Rep. ¶¶ 19-79 [Ex. A to Weals Decl.]). Minnich elaborates on

Geist’s opinions by pointing to “publicly available data” that purportedly shows how

other universities have dealt with similar issues. (Minnich Rep. ¶¶ 75-90 [Ex. C to Weals

Decl.]). This data was clearly available to Plaintiffs in July 2018, when they submitted

their initial expert reports.3



3
 In fact, Plaintiffs’ first amended complaint reveals that they were aware of “publicly
available information” regarding other universities’ retirement plans back in November
2016, including information about the California Institute of Technology’s 403(b) plan –


                                             8


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 8 of 14
       Given that Plaintiffs already disclosed a “procedural prudence” expert (Geist) as

an affirmative expert, they should not be permitted to offer a second expert (Minnich) to

opine on the very same subject under the guise of rebuttal. See Allen v. Prince George’s

Cty., Md., 737 F.2d 1299, 1306 (4th Cir. 1984) (“Rebuttal was too late for the appellants

to come up with this data. Had they wanted to introduce such statistics, the time to do so

was when they presented their case.”); Akeva LLC v. Mizuno Corp., 212 F.R.D. 306, 310

(M.D.N.C. 2002) (Mag. J. Elaison) (excluding rebuttal expert report that was “makeup

for initially inadequate or incomplete preparation” and should have been submitted

earlier).

       B.     Duke Will Be Prejudiced if the Court Allows the New Reports

       Plaintiffs’ failure to disclose Dominguez and Minnich is neither justified nor

harmless. Where, as here, there is no good cause for the late disclosure, courts consider

whether the improper disclosures will prejudice the opposing party. See Akeva, 212

F.R.D. at 311; Boles, 2015 WL 1508857, at *6.

       The New Reports will prejudice Duke in several ways. Most importantly,

disclosing these two experts only on rebuttal deprives Duke of the opportunity to identify

its own responsive experts and respond to the opinions. Moreover, Duke must prepare

for the depositions of these two additional experts within the limited time remaining for

expert discovery. Had the experts been timely disclosed in July, Duke would have




one of the plans that Minnich discusses in his September 2018 “rebuttal” report. (See
Dkt. 24 at ¶¶ 86-92).


                                             9


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 9 of 14
considerably more time to prepare. Striking the New Reports is the only fair solution.

See Boles, 2015 WL 1508857, at *8 (rejecting the plaintiff’s suggestion to allow the

defendant to supplement its reports and striking improper rebuttal report instead).

       Plaintiffs may contend that any prejudice can be cured by extending expert

discovery and allowing Duke’s experts to respond to the New Reports. Not only would

an extension of expert discovery reward Plaintiffs for their misconduct, but it impedes

Duke’s ability to prepare its summary judgment brief and supporting evidence, which is

due on November 16. Extending discovery would improperly delay the proceedings and

frustrate the Court’s stated intention to move forward expeditiously with this case. (See

Dkt. 95) (the Court “does not anticipate extending any of these [deadline] dates”).

Moreover, not only did Plaintiffs’ untimely disclosure violate the Court’s order, but it

contravenes the parties’ agreement regarding expert disclosure procedure, which is

memorialized in the Joint Rule 26(f) Report. (See Dkt. 54 at 3). Judges in this District

have excluded expert reports where the late or unauthorized filing of such reports would

further delay proceedings, as would be the case here. See, e.g., Boles, 2015 WL

1508857, at *8 (granting motion to strike in part because “permitting Plaintiff to submit

his four untimely experts would undoubtedly require an extension of the scheduling

order”); Akeva, 212 F.R.D. at 311 (“The factors involving docket control planning are

sufficiently important to alone justify the exclusion of an untimely disclosed expert report

or opinion even in absence of prejudice to the opposing party.”).

       In sum, Plaintiffs should not be allowed to circumvent this Court’s scheduling

order with the apparent purpose of attempting to rehabilitate their discredited expert


                                            10


    Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 10 of 14
witness after another federal court concluded his opinions were not credible by disclosing

two new experts months after the initial disclosure deadline. As Magistrate Judge

Eliason observed in Akeva, “strict adherence to discovery rules [is] necessary to prohibit

not only trial by ambush, but discovery gaming wherein a party holds back evidence or

does not pay sufficient attention in the first instance to develop expert testimony.” 212

F.R.D. at 311. The New Reports do not qualify as rebuttal, and the Court should strike

them and exclude Minnich and Dominguez from testifying at trial. See Boles, 2015 WL

1508857, at *2 (striking four reports filed by four experts who were disclosed for the first

time on rebuttal because none of the opinions qualified as rebuttal); Indura S.A. v.

Engineered Controls Int’l Inc., No. 1:10CV457, 2011 WL 3862083, at *16 (M.D.N.C.

Sept. 1, 2011) (Mag. J. Auld) (granting motion to strike rebuttal expert and exclude

testimony at trial); see also WPS Inc. v. Am. Honda Motor Co. Inc., No. 3:16-CV-2525-

CMC, 2017 WL 4216159, at *3 (D.S.C. Sept. 22, 2017) (striking the majority of the

plaintiff’s rebuttal reports because “they do not purport to even address the specifics of

[defendant’s] experts’ reports and do not in fact do so”).

V.     CONCLUSION

       The New Reports circumvent the deadline for disclosing affirmative experts and

prejudice Duke by depriving it of an opportunity to respond to opinions that go to

Plaintiffs’ case-in-chief. Duke respectfully requests that the Court strike the Rebuttal

Expert Reports of Ty Minnich and Wendy Dominguez, prohibit them from testifying at

trial, and grant such other relief as the Court deems necessary. Alternatively, Duke




                                             11


     Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 11 of 14
requests thirty days to submit reports responding to the opinions offered by Minnich and

Dominguez.

Dated: October 8, 2018                 /s/ Jeremy P. Blumenfeld
                                       Jeremy P. Blumenfeld
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103-2921
                                       Telephone: 215.963.5000
                                       Facsimile: 215.963.5001
                                       Email: jeremy.blumenfeld@morganlewis.com

                                       Donald L. Havermann
                                       Christopher A. Weals
                                       Abbey M. Glenn
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1111 Pennsylvania Ave NW
                                       Washington, DC 20004-2541
                                       Telephone: 202.739.3000
                                       Facsimile: 202.739.3001
                                       Email: donald.havermann@morganlewis.com
                                       Email: christopher.weals@morganlewis.com
                                       Email: abbey.glenn@morganlewis.com

                                       Lead Counsel for Defendants

                                       /s/ Stacy K. Wood
                                       Stacy K. Wood (N.C. State Bar No.: 21768)
                                       PARKER POE ADAMS & BERNSTEIN LLP
                                       Three Wells Fargo Center
                                       401 South Tryon Street, Suite 3000
                                       Charlotte, NC 28202
                                       Telephone: 704.335.9844
                                       Facsimile: 704.335.9698
                                       Email: stacywood@parkerpoe.com

                                       Local Counsel for Defendants




                                           12


    Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 12 of 14
                          CERTIFICATE OF COMPLIANCE

       Pursuant to this Court’s Local Rule of Civil Practice 7.3(d)(1), I hereby certify that

this brief complies with the type-volume limitation because it contains 2,785 words,

excluding the parts of the brief exempted from the type-volume calculation by Rule

7.3(d)(1).


                                         /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP




    Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 13 of 14
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing

and effectuate service to all counsel of record in this matter, including:

 Jerome J. Schlichter                                David B. Puryear, Jr.
 Michael A. Wolff                                    PURYEAR AND LINGLE, PLLC
 Troy A. Doles                                       5501-E Adams Farm Lane
 Heather Lea                                         Greensboro, NC 27407
 Sean E. Soyars                                      (336) 218-0227
 Kurt C. Struckhoff                                  puryear@puryearandlingle.com
 SCHLICHTER, BOGARD & DENTON,
 LLP                                                 Local Counsel for Plaintiffs
 100 South Fourth Street, Suite 1200
 St. Louis, MO 63102
 Phone: (314) 621-6115
 Fax: (314) 621-5934
 jschlichter@uselaws.com
 mwolff@uselaws.com
 tdoles@uselaws.com
 hlea@uselaws.com
 ssoyars@uselaws.com
 kstruckhoff@uselaws.com

 Lead Counsel for Plaintiffs


                                         /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Telephone: 215.963.5000
                                         Email: jeremy.blumenfeld@morganlewis.com




                                             14


    Case 1:16-cv-01044-CCE-LPA Document 116 Filed 10/08/18 Page 14 of 14
